Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “the outer pipe has an opening and a closing member for closing the opening, the opening being configured such that the washing fluid can pass through, and a space is formed between the inner pipe and the exhaust-air-inlet-side flange, the space being configured such that the washing fluid can pass through,”; in claim 6, the recitations of “wherein after the plurality of parts forming the turbine housing are assembled and subjected to processing, the washing fluid is supplied from one of a liquid supply/discharge port provided at a position facing the exhaust gas inlet of the outer pipe or the space provided between a lower end portion of the inner pipe on an exhaust-air-inlet side and the exhaust-air-inlet-side flange, and the washing fluid is allowed to flow out from other of the liquid supply/discharge port or the space together with extraneous matter generated during the processing”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 6, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 6 and their dependent claims are allowable.  The closest reference is JP 2017-89450, which discloses the overall system having a turbine scroll housing with an inner pipe, an outer pipe, but without the recitations noted above.  It would not have been obvious to modify JP 2017-89450 to come up with the claimed invention without impermissible hindsight reconstruction.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iijima, Beck, Lebold, Smatloch, and Heyes disclose turbine housing comprising inner/outer housings with inlet/outlet through flow paths.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/9/2022